Citation Nr: 9932707	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1952 through 
August 1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri which denied the benefit sought on 
appeal. 


FINDING OF FACT

There is no competent medical evidence establishing a causal 
nexus between the veteran's currently diagnosed right knee 
disorder and his military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a right knee disorder that was permanently 
aggravated by his period of active service.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 146-1468 (Fed. Cir. 1997).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(1999).  In deciding an aggravation claim, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measurable 
worsening of the disability during service and whether this 
worsening constitutes an increase in disability.  See Browder 
v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 
Vet. App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of a preexisting condition during 
service do not warrant a finding of aggravation unless the 
underlying condition (as opposed to the symptoms) has 
worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service. 38 U.S.C.A. § 1111.  
The term "noted" denotes only such conditions that are 
recorded in examination reports, and the history of pre- 
service existence of conditions recorded at the time of the 
examination does not constitute a notation of such 
conditions. See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 
Vet. App, 238, 245-47 (1994) (holding that a disorder was not 
"noted" as defined by the law so as to rebut the 
presumption of soundness where there were references on two 
entry examinations of a childhood history of the disorder, 
but the disorder was not found by the examiner on 
examination).  Clear and unmistakable evidence that such a 
condition existed prior to service and was not aggravated 
therein rebuts the presumption of soundness.  See 38 U.S.C.A. 
§ 1132.  

Service medical records indicate that on enlistment 
examination in September 1952, the examining physician noted 
as a clinical finding that the veteran had a preexisting 
moderate genu varum.  A few weeks following his entrance into 
service, the veteran was seen, in October 1952, with a 
complaint of right knee pain.  At that time, the veteran 
reporting having had recurrent pain and tenderness with 
swelling of the right tibial tuberosity for the previous 18 
months and he reported that the pain had become greatly 
aggravated since the beginning of recruit training 8 days 
earlier.  Following examination, the diagnosis was 
osteochondrosis, tuberosity of the tibia which had existed 
prior to service.  He was taken off all working and physical 
drills and was subsequently admitted to the sick list for 8 
days.  After returning to duty, the veteran apparently had a 
recurrence of the pain in the knee and he was then 
immobilized in a long leg cast for a period of two weeks.  

Despite this treatment, he continued to have pain and was 
transferred to a Naval hospital in San Diego for further 
treatment in November 1952.  A narrative summary of the 
veteran's hospitalization at that facility indicates that the 
veteran again reported having had recurrent pain just below 
the knee cap of the right knee for the prior 11/2 years which 
he reported was usually precipitated by traumatic episodes to 
the knee.  Examination revealed a tender swelling over the 
tibial tubercle on the right.  The examiner noted that 
function of the knee, however, was unimpaired.  X-rays 
revealed healing ossicles of the tibial tuberosity.  The 
condition was reportedly explained to the veteran.  The 
examiner noted that it was a self-limiting disease and that 
acute episodes could be prevented or minimized by the use of 
sponge rubber kneepads when engaged in contact sports.  The 
veteran was returned to duty.  

The veteran was seen again in November 1955 complaining of a 
bump on his right knee which was painful and the veteran was 
provided an orthopedic consultation.  On subsequent 
orthopedic consultation and examination, an abnormal 
prominence of the tibial tubercle was noted probably due to 
an injury (fall) sustained by the veteran three years earlier 
and prior to his enlistment.  There was no effusion, full 
extension and flexion, and normal ligamentous stability.  
There was a palpable snapping compatible with a posterior 
tear of the medial meniscus when the joint was rotated in 
full flexion.  The examiner noted, however, that in the 
absence of effusion or definite locking, no surgery was 
indicated.  The veteran's August 1956 separation examination 
does not reflect that the veteran complained of or was 
diagnosed as having a right knee disorder. 

A September 1956 Naval Hospital record reflects that the 
veteran was admitted to the hospital for treatment of 
osteochondrosis, tuberosity of the tibia. 

The veteran underwent a VA examination in May 1998.  At that 
time, he gave a history of experiencing right knee pain and 
being placed in a cast during service due to marching during 
boot camp.  The veteran's service medical records were not 
available for the examiner's review.  Physical examination 
revealed right knee pain with extension, but no tenderness on 
palpation.  X-ray of the right knee revealed no bony or joint 
abnormalities.  The veteran was diagnosed with ligament and 
meniscus instability of the right knee.  No opinion regarding 
the etiology of or aggravation of the veteran's right knee 
disorder was given.  The examiner merely recorded a history 
of an in-service knee disorder as related by the veteran.  
Further, the VA examiner did not offer an opinion regarding 
whether any preexisting knee disorder increased in disability 
during service, resulting in the veteran's current right knee 
disorder.  It is well established that information merely 
recorded by a medical examiner, unenhanced by any additional 
medical opinion or diagnosis, is not competent medical 
evidence to establish service connection for a particular 
injury.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  In this regard, while 
the VA physician can render a current diagnosis based upon 
his examination of the veteran, his opinion regarding the 
onset of the underlying condition, without a thorough review 
of the record, is no better evidence than facts alleged by 
the veteran.  Swann, 5 Vet. App. at 233; see also Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993). 

During a hearing held before the RO in February 1999, the 
veteran testified that he believed his right knee disorder 
was aggravated beyond its normal progression by his period of 
active service.  He indicated that although he had always had 
a knot on the right knee, he did not have any pain or 
functional limitation.  The veteran testified that since his 
period of active service he had experienced ongoing right 
knee pain and had difficulty walking and stooping.  The 
veteran indicated that after his discharge from service, he 
sought treatment for his right knee in approximately 1966 
from Dr. Curnes.  He stated that Dr. Curnes advised him that 
there was nothing that could be done to alleviate his right 
knee pain.  The veteran gave no indication during the hearing 
that medical records from Dr. Curnes would provide evidence 
regarding whether the veteran's knee disorder was related to 
the veteran's military service.  

Indeed, the only evidence suggesting that the veteran's 
current right knee disorder is in any way related to his 
military service is his written statements and hearing 
testimony.  While the veteran may well believe that his knee 
disorder was incurred in or aggravated in service, it is the 
province of trained health care professionals to draw medical 
conclusions.  Therefore, the veteran's lay statements, alone, 
are insufficient to well ground his claim by establishing 
that his current right knee disorder is causally related to 
any incident of military service.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Inasmuch as the record lacks competent 
medical evidence establishing such a causal nexus, the 
veteran's claim is deemed implausible, and must be denied as 
not well grounded.

Accordingly, it is the decision of the Board that the veteran 
has not meet his initial burden of submitting evidence of a 
well-grounded claim for entitlement to service connection for 
a right knee disorder, and the claim must be denied on that 
basis.  As the duty to assist is not triggered here by the 
submission of a well-grounded claim, the Board finds that VA 
has no obligation to further develop the veteran's claim such 
as to remand for another VA examination as requested by the 
veteran's representative in October 1999 written argument 
submitted to the Board.  See Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).  

In reaching this determination, the Board recognizes that the 
case is being disposed of in a manner that differs from that 
employed by the RO.  The RO denied the veteran's claim on the 
merits, whereas the Board has denied the claim as not well 
grounded.  The Board has therefore considered whether the 
veteran has been given adequate notice to respond, and if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  When an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Consequently, the Board 
finds no prejudice to the veteran in this case.

The Board is unaware of any outstanding evidence which could 
serve to well ground his claim, such as a medical opinion 
that his right knee disorder is related to military service.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).



ORDER

In the absence of a well-grounded claim, service connection 
for a right knee disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

